Exhibit C
              Page 1 of 28




about:blank     2/20/2019
              Page 2 of 28




about:blank     2/20/2019
              Page 3 of 28




about:blank     2/20/2019
              Page 4 of 28




about:blank     2/20/2019
              Page 5 of 28




about:blank     2/20/2019
              Page 6 of 28




about:blank     2/20/2019
              Page 7 of 28




about:blank     2/20/2019
              Page 8 of 28




about:blank     2/20/2019
              Page 9 of 28




about:blank     2/20/2019
              Page 10 of 28




about:blank      2/20/2019
              Page 11 of 28




about:blank      2/20/2019
              Page 12 of 28




about:blank      2/20/2019
              Page 13 of 28




about:blank      2/20/2019
              Page 14 of 28




about:blank      2/20/2019
